Mr. Justice Smith delivered the opinion of the court.. The error relied upon by the appellant for reversal is the sustaining of the demurrer to the special pleas. In our opinion the pleas allege facts which, if true, constitute a complete bar to the action. The action was commenced March 10, 1904. - The pleas allege the facts existing at that time in relation to the non-compliance by the plaintiff with the provisions of the statute then in force. The demurrer admitted the facts to be true. Upon the facts so alleged and admitted the plaintiff could not legally begin or maintain the. action, whether the contract sued on was made in this State or elsewhere, because the plaintiff, a foreign corporation, was doing business in this State without having complied with " the statute. United Lead Co. v. Reedy Elevator Co., 124 Ill. App. 174, and authorities there cited; Same v. Same, 222 Ill. 199; Tenn. Packing & P. Co. v. Fitzgerald, 140 Ill. App. 430; J. Walter Thompson Co. v. Whitehed, 185 Ill. 454; Supreme Order Iron Hall v. Grigsby, 178 id. 57; Swing v. Thomas, 120 Ill. App. 235; Buell, Receiver, v. Breese Mill & Grain Co., 65 Ill. App. 271; Pope v. Hanke, 155 Ill. 617. The only ground urged in argument in support of the demurrer is that the act upon which the pleas are based was repealed by the act in force July 1, 1905, without any saving clause, and that this took from the pleas all their legal foundation. This contention is without merit, in our opinion. Under the statutes in force when this action was commenced, the plaintiff could not legally institute or maintain the action under the facts admitted by the demurrer. The subsequent repeal of the statute by the act of 1905 (if that act repealed it) did not affect this action. For the error indicated in sustaining the demurrer to the amended special pleas the judgment is reversed and the cause is remanded. Reversed and remanded.